Citation Nr: 0946506	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for a period of less than 
90 days, from March 31, 1965 to June 16, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for bilateral hearing loss for failure to 
submit new and material evidence.

The Veteran appeared for a hearing at the RO before the 
undersigned traveling Veterans Law Judge in March 2009.  A 
transcript of that hearing has been associated with the 
Veteran's claims file.

As will be further discussed below, the claim for service 
connection for bilateral hearing loss is reopened for a de 
novo review and the matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for 
additional evidentiary development.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In January 1967, the RO denied the claim of entitlement 
to service connection for bilateral hearing loss.

2.  Evidence associated with the claims file since the 
January 1967 RO decision was not of record at the time of 
this prior final rating decision and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The evidence received subsequent to the January 1967 RO 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened for 
a de novo review on the merits.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009; 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance of Act of 2000 (VCAA)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify a claimant of its obligations under the 
VCAA in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Although a letter was furnished in 
October 2006 that complies with these requirements, the Board 
is granting in full the benefit sought on appeal, which in 
this case is reopening the claim of service connection for 
bilateral hearing loss for a de novo review.  Thus, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist in respect 
to the claim of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, such error was 
harmless and will not be further discussed.



II.  Factual background and analysis: Whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.

A January 1967 RO decision denied the Veteran's original 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that the disability pre-existed his 
entry into active service and was not aggravated (i.e., 
permanently worsened beyond its natural progression) by 
service.  The relevant evidence of record at the time of the 
January 1967 RO decision consisted of the Veteran's service 
treatment records showing that bilateral high frequency 
hearing loss at 4000 Hertz was noted on enlistment 
examination in February 1965, prior to entry into military 
service, but that the Veteran obtained a waiver and was 
admitted into active duty.  However, by April 1965 his 
hearing loss was found to be an impediment to his ability to 
effectively serve as a soldier and a medical board 
recommended his discharge on medical grounds.  The service 
treatment reports show that his bilateral neurosensory high 
frequency hearing loss was determined to have been slightly 
but only temporarily aggravated by service.  He was separated 
from active duty in June 1965.  The January 1967 RO decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
5108.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In September 2006, the Veteran submitted an application to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  Evidence of record received since 
the January 1967 RO decision addressing this issue includes 
an August 2007 report from the Veteran's private 
otolaryngologist, which states, in pertinent part, that the 
Veteran's audiograms from his enlistment examination and the 
examination pertinent to his recommendation for service 
separation were reviewed and compared.  The private 
otolaryngologist noted that these audiograms show that there 
was a 15-decibel drop in the Veteran's hearing threshold in 
his right ear and a 30-decibel drop in his hearing threshold 
in his left ear, both at 4000 Hertz.  The private 
otolaryngologist then expressed the following opinion:

 "Although the (service) examiner stated that this 
hearing loss was temporary, no follow-up audiograms 
were obtained.  A 15 (and) 30 decibel drop in 
hearing is not consistent with the normal 
progression of a high frequency loss absent 
significant noise exposure.

I found it interesting that the loss in the left 
ear was greater than the right.  Hearing loss at 
4000 cycles per second is most likely due to noise 
exposure, and a loss in the left ear greater than 
the right is considered a 'shooters (sic) loss' due 
to greater exposure of the left ear when using a 
firearm and (sighting) to the right eye.

Impression:  Progression of sensorineural hearing 
loss due to noise exposure while in service."  

The Board finds that the evidence received since the January 
1967 RO decision is "new" in that it was not of record at the 
time of this prior final rating decision.  In addition, the 
August 2007 opinion from the private otolaryngologist relates 
to the unestablished fact of aggravation by service of the 
pre-existing bilateral high frequency hearing loss.  The 
Board presumes that this evidence is credible.  See Justus v. 
Principi, 3 Vet. App. 510 (1992) (when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed).  Thus, the new 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  38 C.F.R. § 3.156(a).  Such evidence is 
so significant that it must now be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened for a de novo review on 
the merits.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened for a de novo review and the appeal is granted to 
that extent only.


REMAND

Although the claim of entitlement to service connection for 
bilateral hearing loss has been reopened, the Board finds 
that additional evidentiary development is necessary before 
the matter may be adjudicated on the merits.  

The Board notes that at his March 2009 hearing, the Veteran 
reported that he went to the rifle range during basic 
training but denied exposure to artillery or heavy arms noise 
(described by the Veterans as "cannons") during active 
service.  His exposure to small arms noise would be 
consistent with the experiences of basic training, especially 
as his DD-214 Form indicates that he was inducted into the 
infantry branch of the United States Army.  

The August 2007 opinion of the private otolaryngologist 
indicates that the Veteran's pre-existing hearing loss was 
permanently aggravated by service as a result of his exposure 
to noise from small arms fire, presumably during basic 
training in his 21/2 months of active duty, as the audiological 
findings were consistent with "shooter's ear."  The private 
otolaryngologist based his opinion on a review of the two 
audiograms conducted at the Veteran's enlistment examination 
and a later service examination that determined his fitness 
for continued service.  However, the complete record of the 
Veteran's service treatment reports indicates that he was 
exposed to small arms fire noise for several years prior to 
his entry into active duty, as a March 1965 examination 
report from the service ear nose and throat clinic notes that 
"(a)s a hobby (the Veteran) was repeatedly exposed to small 
arms fire since the age of 10 years."  The Veteran's service 
records show that he entered active duty as a 25-year-old 
man, thus indicating that he had approximately a 15-year 
history of exposure to firearms noise before starting 
military service.  It is not possible for the Board to 
determine from the current state of the evidence whether or 
not the Veteran's exposure to firearms noise during his brief 
21/2-month period of active duty was sufficient to cause a 
permanent worsening of his hearing acuity beyond its natural 
progression, especially as the clinical evidence also 
indicates that the hearing loss pattern described as 
"shooter's ear" by the private otolaryngologist may have 
also been present prior to service in view of the Veteran's 
history of using firearms as a shooting hobbyist since age 
10.

The Board believes that resolving the question of whether or 
not there was aggravation of the Veteran's pre-existing 
hearing loss by service requires that the Veteran be provided 
with a contemporaneous audiological examination to determine 
the current severity of his bilateral hearing loss.  Then an 
opinion should be obtained from the appropriate medical 
specialist to determine whether it is as likely as not that 
aggravation of the Veteran's bilateral hearing loss had, in 
fact, occurred, in the context of the Veteran's relevant 
clinical history.  Specifically, the question raised is 
whether the 15-decibel drop in the Veteran's hearing 
threshold in his right ear at 4000 Hertz and the 30-decibel 
drop in his hearing threshold in his left ear at 4000 Hertz 
represents an actual permanent worsening of his hearing 
acuity due to service, or just an acute and temporary 
diminishment of his hearing at higher frequencies.  The 
opinion should also state the likelihood of such aggravation 
occurring in view of the Veteran's very brief period of 
active duty, as the record indicates that he had a much 
longer period of exposure to small arms noise prior to 
entering service than when he actually served.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be afforded a VA 
audiology examination to determine the 
current severity and the nature and 
etiology of his bilateral hearing loss 
based on his clinical history.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and pertinent documents therein reviewed 
by the examiner in conjunction with the 
examination.  Following review of the 
claims folder and examination of the 
Veteran, the examiner (or whomever the RO 
deems to be the appropriate medical 
specialist) should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the level of impairment of the Veteran's 
bilateral hearing loss noted at the time 
of his separation from service in June 
1965 represented aggravation (i.e., a 
permanent worsening beyond its natural 
progression) of his pre-existing hearing 
loss by his period of approximately 21/2 
months of active service.  Specifically, 
the examiner should answer the following 
questions:

(a.)  In view of the Veteran's 
service treatment records indicating 
his exposure since age 10 to small 
arms noise prior to his entry into 
active duty, and his approximately 
21/2-month-long period of military 
service, is it at least as likely as 
not that the hearing pattern noted 
on separation from service, which a 
private otolaryngologist 
characterized as "shooter's ear," 
was a condition that also pre-
existed entry into service? 

(b.)  Comparing the Veteran's 
audiogram results obtained on his 
enlistment examination with those 
obtained as he was preparing for a 
medical separation from service, is 
it at least as likely as not that 
the 15-decibel drop in his hearing 
threshold in his right ear at 4000 
Hertz and the 30-decibel drop in his 
hearing threshold in his left ear at 
4000 Hertz represents an actual 
permanent worsening of his hearing 
acuity beyond its natural 
progression due to service, versus 
an acute and temporary decrease of 
hearing acuity at high frequencies?      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The Board wishes to clarify that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.  If the examiner is unable to 
provide an opinion without resorting to 
speculation or conjecture, he should so 
state in his discussion.

2.  Afterwards, the AMC/RO should review 
the claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

3.  Thereafter, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss on the merits.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


